          Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 1 of 46




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

 PATRICK C. LYNN,

             Plaintiff,

             v.                                              Case No. 5:19-cv-03117-HLT

 CHARLIE WILLNAUER, et al.,

             Defendants.


                                  MEMORANDUM AND ORDER

        Plaintiff, Patrick C. Lynn, brings this pro se prisoner civil rights case under 42 U.S.C.

§ 1983. Plaintiff is incarcerated at the Lansing Correctional Facility in Lansing, Kansas (“LCF”).

The Court granted Plaintiff leave to proceed in forma pauperis. (Doc. 28.) This matter is before

the Court for screening Plaintiff’s First Amended Complaint (“FAC”) pursuant to 28 U.S.C.

§ 1915A.

I. Nature of the Matter before the Court

        A. Procedural Background

        Plaintiff initiated this case by filing his original Complaint (Doc. 1) on July 2, 2019,

alleging that he was in imminent danger of serious physical injury. Plaintiff’s Complaint was not

on the court-approved form as required by D. Kan. Rule 9.1. Plaintiff included with his Complaint

a letter to the Clerk stating that:

                  . . . LCF prison officials unlawfully & corruptly refuse to provide
                  any free court forms for prisoner petitions, & as such I humbly here
                  request you please send me 10 § 1983 lawsuit forms & 5 IFP
                  Application forms so I can re-submit this suit on the required form
                  & also submit additional § 1983 separate suits for ongoing rabid
                  constitutional abuses by LCF prison officials.
         Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 2 of 46




(Doc. 1–2.) On July 3, 2019, the Clerk mailed Plaintiff ten civil rights complaint forms and five

forms for seeking leave to proceed in forma pauperis. On that same date, the Court entered a

Notice of Deficiency (Doc. 2) advising Plaintiff that his Complaint was not upon court-approved

forms and granting him until August 2, 2019, in which to correct the deficiency.

        On July 16, 2019, Plaintiff filed a motion for orders (Doc. 6), indicating that “he is in the

process of drafting his First Amended Complaint utilizing the required form.” (Doc. 6, at 1.) On

July 29, 2019, Plaintiff requested an additional thirty days to submit his amended complaint.

(Doc. 8, at 3.)

        On August 1, 2019, the Court entered an order denying Plaintiff’s motion for filing fee

waiver based on imminent dangers of serious physical injury and denied his motion to proceed in

forma pauperis in light of his status as a three-strikes litigant under 28 U.S.C. § 1915(g). (Doc. 10.)

The Court also granted Plaintiff until August 19, 2019, to submit the filing fee. Id. Plaintiff filed

a notice of interlocutory appeal on August 8, 2019, and the Court dismissed this case for failure to

submit the filing fee on August 21, 2019. (Doc. 18.) On August 27, 2019, Plaintiff filed a Notice

of Appeal. (Doc. 20.) On September 3, 2020, the Court received the mandate from the Tenth

Circuit Court of Appeals, finding that Plaintiff was in imminent danger at the time of filing,

vacating this Court’s orders denying Plaintiff’s motion to proceed in forma pauperis and

dismissing this action, and remanding the case to this Court for consideration of his claims in the

first instance. (Doc. 27.)

        On September 8, 2020, the Court entered an Order granting Plaintiff’s motion for leave to

proceed in forma pauperis and granting Plaintiff an extension of time until October 5, 2020, to

submit his amended complaint on court-approved forms. (Doc. 28.) On September 16, 2020,

Plaintiff filed a motion seeking a sixty-day stay of all proceedings and deadlines in this case.




                                                  2
           Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 3 of 46




(Doc. 29.) The Court granted the motion to the extent that the Court granted Plaintiff a thirty-day

extension of time to submit his amended complaint, granting him until November 5, 2020, in which

to submit his amended complaint on court-approved forms. (Doc. 30.) On October 29, 2020,

Plaintiff filed a “Motion for Final 10 Days’ Time Extension to File Amended Complaint”

(Doc. 32). On October 20, 2020, the Court entered an order granting the extension and noting that

“[t]he Court is not inclined to grant any further extensions.” (Doc. 33.) The order further noted

Plaintiff’s filing restrictions and provided that “the Court is not inclined to authorize any additional

filings from Plaintiff until Plaintiff has filed his amended complaint and the complaint has survived

the Court’s screening under 28 U.S.C. § 1915A.”1 Id. Plaintiff was granted until November 16,

2020, in which to submit his amended complaint on court-approved forms. Id. On November 16,

2020—the due date for filing his amended complaint—Plaintiff filed a motion seeking a sixty-day

stay of the case. (Doc. 36.) The Court granted Plaintiff a sixty-day extension of time to submit

his amended complaint, but denied the other relief requested in the motion. (Doc. 37.) The Court

granted Plaintiff until January 15, 2021, to submit his amended complaint on court-approved

forms. Id.

         On December 9, 2020, this case was reassigned to the undersigned for all further

proceedings. (Doc. 39.) On December 31, 2020, Plaintiff submitted another proposed filing to

the Court, which was not an amended complaint on a court-approved form. The Court denied the

proposed filing but granted Plaintiff until February 8, 2021, to submit a proper amended complaint

on a court-approved form. (Doc. 40.) Plaintiff finally submitted his FAC on February 8, 2021.




1
  The Court cautioned Plaintiff in this order as well as others, to refrain from submitting any filings other than his
amended complaint. Despite the Court’s orders, Plaintiff has submitted numerous proposed filings that were denied
for failure to comply with the Court’s filing restrictions set forth in this Court’s Memorandum and Order Imposing
Filing Restrictions (Doc. 29) in Case No. 20-3116-EFM. See Docs. 31, 34, 35, 41, 42 and 44.




                                                          3
           Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 4 of 46




(Doc. 43.)2 The Court will now screen Plaintiff’s FAC pursuant to 28 U.S.C. § 1915A.

         B. Allegations in Plaintiff’s FAC

         Plaintiff alleges in his FAC that he had a quadruple heart bypass operation on July 3, 2014,

and was advised by the heart surgeon that the entire bottom half of his heart is dead muscle.

Plaintiff has suffered multiple heart attacks and hospitalizations every year since the heart surgery.

Plaintiff, as well as multiple prison medical staff have been advised by doctors and cardiologists

that Plaintiff’s heart condition cannot be remedied by any further surgery or stents, and the only

thing keeping him alive is the stack of heart medications he is prescribed to take daily and the nitro

vial he keeps with him. Plaintiff has been consistently told by multiple cardiologists from the

original heart surgeon to every cardiologist since then—which Plaintiff claims is nearly two

dozen—that undergoing an EKG will never test normal and that the “gold standard” for Plaintiff’s

individual condition is to test Plaintiff’s blood troponin enzyme level because an elevated level

signifies serious damage to the heart muscle.

         Plaintiff alleges that the troponin enzyme level range in a healthy person is zero to

0.07 ng/ml (nanograms per milliliter). In 2018, LCF Dr. Ellis Williams had Plaintiff’s troponin

base level taken during a thirty-day calm period and it was determined to be 0.002. In August

2019, Plaintiff’s base troponin level was again tested by Dr. Williams and determined to be at

0.001 during a thirty-day calm period.

                  1. Medical Care on May 25, 2019

         Plaintiff was transferred to LCF on May 23, 2019. He alleges that on May 25, 2019, he

suffered severe heart attack symptoms and was taken to the LCF clinic E/R and was briefly seen


2
  Although Plaintiff submitted his FAC on February 8, 2021, three of the pages were cut off at the margins and were
not fully legible. The Clerk’s office requested that Plaintiff re-scan the pages, but he declined. However, an additional
filing by Plaintiff included the re-scanned pages and the Court added these to his FAC on February 18, 2021. See
Doc. 44. Plaintiff’s complete FAC, including the re-scanned pages, is docketed at Doc. 43–3.




                                                           4
          Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 5 of 46




by RN Melissa. LPN Sinclair took Plaintiff’s blood pressure, which was elevated. Plaintiff alleges

that they left him for 45 minutes and “deliberately refused to enact the established ‘Corizon chest

pains protocol’ which mandates [an] EKG, starting an IV, administering aspirin to chew up, &

faxing the EKG graph to [the] ‘on call’ cardiologist & contacting the ‘on call’ Corizon physician

for instructions & whether or not to take a Traponin [sic] blood sample & test it stat.” (Doc. 43–

3, at 9.) Plaintiff alleges that because the nurses refused to attend to his condition, Lt. Lee

contacted Capt. Gallagher and she came on the scene and then caused RN Tom to assess Plaintiff.

RN Tom then enacted the chest pains protocol and was instructed to take a troponin sample.

Plaintiff was returned to his cell to await the result, which took over five hours even though the

hospital lab was only three miles away.

       Plaintiff’s troponin sample came back at 0.116 ng/ml, and Dr. Monir directed Plaintiff to

be rushed to the nearest hospital. Plaintiff was taken to St. John’s Hospital in a KDOC car with

two escorts. Plaintiff alleges that he was denied pain medication before his transfer to the hospital,

and that he had suffered with immense heart spasms, difficulty breathing, and sharp pains in his

jaw, left arm and neck for nearly eight hours. At the hospital, Plaintiff was injected multiple times

with morphine and fentanyl, was placed in the ICU for three to four days, and was then returned

to LCF.

       Plaintiff alleges that despite his complaints, as well as RN Tom’s write-up on the two

nurses involved, nothing was done to hold the nurses accountable by HSA McCullough, staff at

LCF or Corizon medical staff.

               2. Medical Care on June 22–28, 2019

       Plaintiff alleges that on June 22, 2019, he suffered another heart attack and was taken to

the LCF Clinic E/R and received the chest pains protocol by RN Laura Gardner. She reported




                                                  5
         Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 6 of 46




Plaintiff’s condition to the on-call physician, Dr. Monir, and he ordered a troponin test. The test

came back in about an hour at .0135, and Dr. Monir ordered Plaintiff transferred by ambulance to

KU Medical Center. The EMS staff transporting Plaintiff injected him with fentanyl. Plaintiff

was admitted for four days, was treated with pain medication every four hours, and was then

returned to LCF on June 25, 2019.

       Upon his return to LCF, Plaintiff was placed in segregation, but was returned to the clinic

E/R a few hours later on another chest pains medical emergency. Plaintiff was assessed by Nurses

Layton and Gunter, who followed the chest pains protocol and took a troponin sample that came

back at 0.116. APRN Kaur and Dr. Lewis-Harris readmitted Plaintiff to the Infirmary and placed

him on a schedule to have a troponin test every twelve hours. Plaintiff alleges that he was denied

pain medication despite his symptoms. Plaintiff alleges that his next troponin test came back at

0.117, yet he was discharged and returned to segregation on June 26, 2019, while still suffering

heart attack symptoms.

       Plaintiff alleges that he could no longer tolerate the urgency of his continuing heart attack

symptoms, so he declared another chest pains medical emergency on that same day—June 26,

2019. Plaintiff was readmitted to the Infirmary and another troponin sample was taken and came

back at 0.127. Plaintiff alleges that he was denied pain medication per Dr. Willnauer and

Dr. Lewis-Harris, and his pleas to be transported to the hospital were denied by APRN Kaur,

HSA McCullough, and per both doctors.

       On June 27, 2019, when Plaintiff’s pleas to RN Gardner to speak with other medical staff

were ignored, Plaintiff “angrily demanded” to be taken to the hospital or returned to segregation.

Security staff were summoned and Major Stuart Bailey, SST Pool, UTM Parks, and CSI Wall




                                                6
         Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 7 of 46




came on scene and ignored Plaintiff’s pleas for transfer to outside medical facilities and instead

moved Plaintiff to a “lockbox security cell” in the Infirmary.

        Around 8 p.m. on June 27, 2019, RN Yoakum took Plaintiff’s troponin sample and told

Plaintiff that she and other nurses were alarmed that Plaintiff was not taken to the hospital or given

pain medication. RN Yoakum told Plaintiff that it took six hours for Plaintiff’s sample to be picked

up and taken to the St. John’s lab three miles away. Plaintiff’s sample registered at 0.124 and

RN Yoakum informed Plaintiff that Dr. Lewis-Harris had declared that it was costing too much

money to keep sending Plaintiff to the hospital. RN Yoakum informed Plaintiff the she and other

nurses were aware that McCullough, Willnauer and Lewis-Harris were intentionally prolonging

Plaintiff’s immense heart attack symptoms and pain and suffering, and had the intent to cause

Plaintiff a crippling stroke or fatal heart attack.

        On June 28, 2019, at 1:45 p.m., Dr. Willnauer came to Plaintiff’s infirmary lockbox

security cell and refused to send Plaintiff to the hospital or to give Plaintiff pain medication.

Plaintiff asked to be discharged from the infirmary and returned to segregation so that he could

call his family. Plaintiff was thereafter discharged from the infirmary, charged with and convicted

of threatening physical harm to Dr. Willnauer, and sentenced to ten days of disciplinary

segregation.

                3. Keep on Person Medication

        Plaintiff alleges that around July 1, 2019, he requested the segregation med-techs to take

back several of Plaintiff’s non-heart medication Keep on Person (“KOP”) cards because Plaintiff

was struggling with swallowing around 16 pills per day. Plaintiff told them that Dr. Williams said

he was going to re-examine the situation and had no issue with eliminating Plaintiff’s non-heart

medication KOP cards. Plaintiff alleges that the med-techs refused to take the KOP cards and told




                                                      7
         Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 8 of 46




Plaintiff that they did not care what Plaintiff did with them. Plaintiff states that he tossed the empty

cards outside of his cell and onto the floor, where they were scooped up by segregation security

staff and returned to the LCF Pharmacy room.

        Plaintiff alleges that around July 4, 2019, he submitted his empty heart meds KOP cards to

a med-tech for renewal and she informed Plaintiff that she had been told by LPN Brandy Cobb

that Plaintiff had tossed all of his KOP cards out of his cell and that per Cobb and Dr. Willnauer,

Plaintiff was now prohibited from having any KOP med cards, including those for heart

medications.

        On July 15, 2019, Plaintiff met with Dr. Williams as Dr. Willnauer “sat in the room mute.”

Plaintiff explained to Dr. Williams what had happened regarding the KOP cards, and Dr. Williams

agreed to reinstate Plaintiff’s KOP heart medications. A few hours later, Dr. Williams personally

delivered a stack of heart medication KOP cards to Plaintiff in segregation, and Dr. Williams had

RN Jordan Madorin also personally deliver another stack to Plaintiff.

        Plaintiff alleges that on September 23, 2019, he was transferred to El Dorado Correctional

Facility (“EDCF”), and all of Plaintiff’s KOP cards were seized because EDCF segregation

prisoners are not allowed any type of KOP medication cards and must submit to a med-tech placing

unknown pills into a cup of water. Plaintiff alleges that he refuses to submit to that “life-

threatening process” because medical staff are “routinely” mixing up prisoner medications and

passing out the wrong medication. Plaintiff alleges that on July 10, 2014, Plaintiff was given the

wrong medication by LCF RN Teddy Scott, who was fired for the incident. Plaintiff has also

attached exhibits consisting of affidavits from other inmates, one declaring that staff at EDCF

attempted to give him the wrong medication on September 21, 2020 (Doc. 43–2, at 3.) Another

inmate declared that while at EDCF on August 24, 2020, an RN for Centurion put the wrong




                                                   8
             Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 9 of 46




medication in his cup of water, he discovered the error before taking the medication, and then the

RN apologized for the error. Id. at 4.

        Plaintiff alleges that while at EDCF in 2019 and 2020, he suffered multiple serious cardiac

events and was told that Dr. Williams had failed to enter a written order into Plaintiff’s medical

records reinstating Plaintiff’s KOP heart medications and that Plaintiff was still subject to the LCF

Cobb-Willnauer KOP medication prohibition. Plaintiff states that he believes Dr. Williams did

place his July 15, 2019 KOP reinstatement order in writing in Plaintiff’s medical records and that

such “was criminally deleted by Dr. Willnauer, LPN Cobb and others.” (Doc. 43–3, at 19.)

        Plaintiff alleges that when he was subsequently housed at the Hutchinson Correctional

Facility (“HCF”) he attempted to get his KOP medications reinstated and was unsuccessful.

Although APRN Shantal Powers attempted to reinstate them, HSA Lundry refused to allow it.

Plaintiff alleges that UTS Hurt investigated and told Plaintiff that he had told Warden Schnurr that

he believed Lundry was interfering with the KOP reinstatement.

        On July 1, 2020, while housed at EDCF, Plaintiff went to the clinic having heart spasms

and an elevated blood pressure. While there, Dr. Herrod indicated that Lundry had no authority to

overrule the KOP reinstatement by APRN Powers on March 30, 2020, and Dr. Herrod reinstated

Plaintiff’s KOP heart medications. Plaintiff alleges that he was given a seven-day supply, the

matter was resolved by July 17, 2020, and Plaintiff has received his KOP heart medications since

that date.

                 4. Medical Care on December 30-31, 2019

        Plaintiff alleges that on December 30, 2019, while housed at HCF, he suffered severe heart

attack symptoms and was placed into the HCF Infirmary. A troponin sample was taken, and

Nurses Denton and Dickinson claimed that the result was 0.007. Plaintiff alleges that he knew this




                                                 9
         Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 10 of 46




result was absurd considering his “sky-high racing B/P” and symptoms. Plaintiff alleges that from

6 p.m. that night until 10 a.m. on December 31, 2019, he was denied heart and pain medications,

his blood pressure was not reassessed, and his troponin levels were not retested. Plaintiff alleges

that at 2 a.m. he declared that he was having a heart attack. Captain Koob and several security

staff members came into Plaintiff’s room in the infirmary and refused to call EMS to transport

Plaintiff to the hospital or to have the nurses reassess Plaintiff.

        Plaintiff alleges that at 10 a.m. on December 31, 2019, Dr. Monir came to Plaintiff’s room

in the Infirmary with RN Pritchard, CO1 Cowan, and CO1 Smith. Plaintiff had taken his fourth

nitro tablet about twenty minutes before they arrived. RN Pritchard took Plaintiff’s blood pressure

which was 188 over 110 plus. Dr. Monir told RN Pritchard to take a troponin sample “stat”

because they were probably going to send Plaintiff to the hospital again. About three hours later,

Cowan and Smith came to return Plaintiff to his general population handicap cell, informing

Plaintiff that he was discharged from the Infirmary. They were surprised that Plaintiff’s troponin

sample had not been taken, and on the way to Plaintiff’s cell they questioned Pritchard as to why

it had not been done. Pritchard responded that he had not heard Dr. Monir order a troponin sample.

When the guards informed Pritchard that they had heard the order from Dr. Monir, Pritchard

checked Plaintiff’s records on the computer and stated that Dr. Monir had not put the troponin

request in writing. Pritchard stated that he would attempt to contact Dr. Monir to verify the request.

Ninety minutes later Plaintiff was assessed and had his blood pressure checked by Nurse Faye

Vargas, who indicated they were unable to contact Dr. Monir and that she did not have the

authority to order the troponin sample.

                5. Medical Care on July 27 and 31, 2020

        Plaintiff alleges that he suffered a cardiac event at EDCF on July 27, 2020, and was




                                                   10
        Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 11 of 46




admitted to the EDCF Infirmary. RN Brian Ross injected Plaintiff with morphine and declared

that providing pain medication such as morphine to cardiac patients like Plaintiff is “standard

established written protocol and medical standard operating procedure.” (Doc. 43–3, at 15.)

Plaintiff alleges that after receiving his morphine injection he was discharged from the Infirmary.

       Plaintiff alleges that on July 31, 2020 , he suffered another cardiac event, was taken to the

EDCF Infirmary after a three hour delay, and was injected with morphine by RN Ross and per

Dr. Herrod.   Plaintiff alleges that despite Plaintiff declaring a “heart attack medical emergency”

CSI Echols, CO2 Galli, CO1 Calhoun, and Captain Carrell delayed taking him to the Infirmary for

three hours. Plaintiff alleges that he was discharged from the Infirmary and given an additional

injection of Ativan by RN Ross and per Dr. Herrod.

               6. Property Claims

       Plaintiff alleges that upon his transfer back to LCF on November 9, 2020, his legal and

personal property was routinely destroyed, resulting in missing files. Plaintiff alleges that this was

done in retaliation for his exercise of his First Amendment rights.

               7. Medical Care on November 11, 2020

       Plaintiff alleges that on November 11, 2020, CSI Sutley ignored Plaintiff’s request to go

to the clinic due to chest pains for two hours. A radio emergency was then called, and RN Liz

came to Plaintiff’s cell, recorded his blood pressure at 177 over “high 90’s” and had the SST’s

take Plaintiff to the clinic. Plaintiff alleges that he was “taken to the absurd LCF ‘E/R’ open side

clinic area & [his] B/P taken again at 187/high 90’s & [he] was given a futile EKG & Traponin

[sic] sample taken & [he] was left to suffer [his] symptoms in this area.” (Doc. 43–3, at 15.)

       Plaintiff alleges that RN Liz returned 30 minutes later to retake another troponin sample,

indicating that the first sample had coagulated. Plaintiff alleges that this only occurs if the sample




                                                 11
        Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 12 of 46




is left unrefrigerated. Plaintiff alleges that RN Liz and another RN attempted several times to take

another sample but could only get a “trickle.” Plaintiff alleges that Dr. Willnauer then came on

the scene and told them to disregard taking another sample and that he was discharging Plaintiff.

Plaintiff alleges that Dr. Willnauer refused to give Plaintiff anything for his awful heart spasms.

When Plaintiff told Dr. Willnauer that RN Brian Ross and Dr. Herrod had given Plaintiff morphine

and Ativan at EDCF, Dr. Willnauer stated that it was not standard protocol and that he would call

to verify that it was done. Plaintiff alleged that Dr. Willnauer called Dr. Herrod and he denied

giving morphine to Plaintiff but acknowledged that he was given Ativan. Plaintiff responded that

this was “bullshit” because Plaintiff “knows what morphine feels like.” (Doc. 43–3, at 16.)

Dr. Willnauer refused to order another troponin test or to transport Plaintiff to the hospital. He

gave Plaintiff a 1 mg Ativan pill and Plaintiff was taken back to his general population cell.

Dr. Young, a visiting doctor, issued Plaintiff a standing order for 1 mg of Ativan twice daily.

               8. Medical Care on December 17-23, 2020

       Plaintiff alleges that from December 17 through the end of December, he suffered

continuing severe heart attack symptoms, was transported to the KU Medical Center by EMS

multiple times, and was admitted for two days on December 18 and 19, 2020. A cardiologist at

the hospital changed Plaintiff’s heart medication and Plaintiff was injected with fentanyl multiple

times by EMS and hospital staff.

       On December 22, 2020, while confined in the LCF Infirmary, Plaintiff asked CS1 Kelly to

call the nurse due to another crushing heart attack and Plaintiff’s need for more nitro tablets

because he had spilled his on the floor. Plaintiff alleges that RN Victoria arrived with EMT Marla

Aguilar and the RN demanded to take Plaintiff’s blood pressure before giving him a nitro tablet.

She gave him the nitro tablet after his blood pressure was tested at 187/94. Plaintiff alleges that




                                                12
         Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 13 of 46




after five minutes he was still struggling with chest pain and trouble breathing and the EMT told

the RN that she had to wait ten minutes before giving Plaintiff another nitro tablet. Plaintiff alleges

that “long ago established protocols” require a maximum of three nitro tablets spaced five minutes

apart, and if there is no relief after the third nitro tablet they should get the patient to a hospital or

call EMS.

        Plaintiff alleges that he showed the RN Plaintiff’s KU Medical Center records from the

previous day and asked the RN to find somebody that knew what they were doing. Plaintiff alleges

that he received his second nitro tablet about twenty minutes after the first one, and then his blood

pressure was taken a few minutes later. Plaintiff alleges that his blood pressure was 148/81

“allegedly” but he was still struggling. He demanded a third nitro tablet and to be taken to the

hospital. Plaintiff alleges that Dr. Bocquin then arrived and “was preposterously trying to

interrogate [Plaintiff] w/absurd questions that [Plaintiff] refused to submit to.” (Doc. 43–3, at 17.)

Dr. Bocquin then left and Plaintiff asked Lt. Bousfield and other security staff to call EMS. They

refused and left Plaintiff to suffer for two hours. CSI Kelly then came back and Plaintiff told him

to get a nurse or call EMS because Plaintiff had a heart attack. About thirty minutes later EMS

arrived at Plaintiff’s room and transported him back to KU Medical Center.

        Plaintiff alleges that once he arrived at KU Medical Center he was placed in an E/R room

and given an IV and an EKG, another troponin sample was taken, and then he was left in the room

for forty-five minutes. Plaintiff and his two escorts—Baughman and Chadwick—sat in the room

watching Plaintiff’s blood pressure hover at 197/161 for over thirty minutes. SST Baughman left

to get a nurse and returned with RN Hurtado, who was “rude & mean spirited” and only gave

Plaintiff a nitro tablet and four baby aspirin to chew up. She left and returned thirty minutes later




                                                   13
        Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 14 of 46




with Dr. Kristi Bernath and another male resident, and they told Plaintiff they were discharging

him and that his troponin level showed “zero.”

       Plaintiff was transferred back to LCF, and Dr. Willnauer authorized another troponin

sample at 10:30 p.m. The next day—December 23, 2020—LPN Amy and RN Emily told Plaintiff

that it took six hours to obtain the troponin results. The results came back at 0.234—the highest

Plaintiff had ever tested.   LPN Amy and RN Emily notified Dr. Willnauer of the results.

Dr. Willnauer failed to send Plaintiff to the hospital, but ordered another troponin test. The test

came back at 0.237. Plaintiff alleges that no other troponin tests were taken, Plaintiff was not

given any pain medication other than Ativan, and Plaintiff was not taken to the hospital. Plaintiff

alleges that he was left to continue suffering unbearable heart attack symptoms for weeks thereafter

with no follow-ups and deliberate indifference by DON/RN Brian Burns.

               9. Grievances

       Plaintiff alleges that he made multiple complaints to staff regarding his medical care. On

December 25, 2020, he presented his complaints and claims to Deputy Warden Skidmore at

Plaintiff’s cell door, thereafter in person to Major Ball on January 12, 2021, via Injury Claims

dated December 31, 2020, and in writing to Kansas Governor Laura Kelly. Plaintiff alleges that

these complaints and claims were deliberately ignored by all LCF and Kansas Department of

Corrections (“KDOC”) Topeka officials, and the timeframes to reply have long since passed.

               10. Pattern and Custom

       Plaintiff alleges that his medical claims show a continuing pattern of deliberate indifference

to his serious medical condition and needs, by subjecting him to substandard medical care and

causing him irreparable heart muscle damage and diminished life expectancy. Plaintiff claims that

he has been subjected to pain and suffering that constitutes medical malpractice, criminal




                                                 14
        Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 15 of 46




mistreatment, and numerous Eighth Amendment violations.             Plaintiff alleges that “it is the

entrenched custom & practice of defendants & their agents, to continue the status quo culture of

actionable unconstitutional & criminal abuses—whether it’s done under the former Corizon

Medical provider contractor . . . or under the current Centurion medical contractor flag because

the same entrenched wrongdoers like Willnauer & Lundry, et al. are simply rehired by the

incoming contractor & they continue their actionable wrongdoing w/impunity, just like KDOC

officials do.” (Doc. 43–3, at 19.)

               11. Retaliation

       Plaintiff claims that he has been subjected to continuing retaliations by the LCF property

room staff and other LCF and KDOC defendants who have repeatedly destroyed Plaintiff’s legal

and personal property each time he is returned to LCF. Plaintiff claims that these actions are meant

to hinder and deprive Plaintiff of meaningful court access in violation of the First Amendment.

Plaintiff claims that these actions also constitute criminal mistreatment and interference with the

administration of justice under state law, citing K.S.A. 21-5105.

               12. Complaints to Boards

       Plaintiff alleges that his complaints to the Kansas State Board of Nursing, Kansas State

Board of Healing Arts, and Kansas State Board of EMT’s, are conspiratorially suppressed and not

acted upon as required by law. Plaintiff claims that he is being arbitrarily discriminated against

because he is a prisoner, and is being denied due process and equal protection in having his

complaints seriously investigated and acted upon.

               13. Counts in Plaintiff’s FAC

       Plaintiff brings the following counts in his FAC:




                                                15
        Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 16 of 46




       Count I: “The Defendant KDOC & Medical Providers have subjected Plaintiff to a

continuing series of actionable deliberate indifferences to his serious medical condition & needs

& caused him to suffer multiple irreparable injuries & prolonged pain & sufferings in violation of

the 8th Amendment to the U.S. Constitution.” (Doc. 43–3, at 3.)

       Count II: “The Defendant KDOC & Medical Providers have subjected Plaintiff to criminal

mistreatment, obstructions of justice, criminal deprivations of property, medical malpractices in

violation of state laws & in violation of the Plaintiff’s 8th Amendment rights under the U.S.

Constitution to be free of cruel & unusual punishments.” (Doc. 43–3, at 3.)

       Count III: Plaintiff alleges that his First, Fourth and Fourteenth Amendment rights have

been “maliciously violated by the LCF KDOC property room staff (Gable, Shaw, Thornton,

Winklebauer & Price) who have repeatedly destroyed his legal & personal property each time he

is transferred back to LCF.” (Doc. 43–3, at 20.) Plaintiff further alleges that LCF and KDOC

Topeka official have repeatedly ignored and/or denied his administrative claims in retaliation for

Plaintiff exercising his First Amendment rights to seek redress from the courts. Id.

       Count IV: Plaintiff alleges that Governor Kelly and officials employed with the Kansas

State Board of Healing Arts, the Kansas State Board of Nursing and the Kansas State Board of

EMTs, have violated his Fourteenth Amendment rights to due process and equal protection. In

support of his claim, Plaintiff alleges that his allegations in his FAC demonstrate serious and

actionable medical malpractices that require investigation and suspensions or permanent

forfeitures of those medical practitioners’ licenses. (Doc. 43–3, at 20.) Plaintiff alleges that the

agency officials “conspiratorially refuse to act on the facts & evidences presented to them by

Plaintiff & unconscionably discriminate against Plaintiff because he & similarly situated others

are prisoners.” Id.




                                                16
        Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 17 of 46




               14. Request for Relief

       Plaintiff seeks the following relief in his FAC: “Award court costs, filing fees, & atty.

fees/costs; appt. counsel for all phases of litigating this case; recognize Melgren’s corrupt

retaliations & refusals to comply w/28 USC § 144 & denying my 1st/14th Amendments w/his

filing restrictions vindictiveness now subject to SCOTUS appeals in Cline & Lundry & cannot be

applied to this case which requires judicial integrity to vacate & recuse Melgren permanently; trial

by jury on all issues triable; compensatory damages in excess of $75k; punitive damages in excess

of $100k; nominal damages; injunctive relief to be determined; all such other relief as is just,

proper & equitable; referrals to US Atty. for investigation & prosecution; referral to federal grand

jury per 18 USC § 3332(a) re 18 USC §§ 241, 242, 371 violations.” (Doc. 43–3, at 5.)

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C. § 1915A(a).

The Court must dismiss a complaint or portion thereof if a plaintiff has raised claims that are

legally frivolous or malicious, that fail to state a claim upon which relief may be granted, or that

seek monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1)–

(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts




                                                17
         Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 18 of 46




all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did

it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at




                                                   18
        Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 19 of 46




1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

       A. Personal Participation

       Plaintiff names about 115 defendants in his FAC. Plaintiff has failed to allege how many

of those named defendants personally participated in the deprivation of his constitutional rights.

He appears to rely on the supervisory status of some of the defendants. An essential element of a

civil rights claim against an individual is that person’s direct personal participation in the acts or

inactions upon which the complaint is based. Kentucky v. Graham, 473 U.S. 159, 165–66 (1985);

Trujillo v. Williams, 465 F.3d 1210, 1227 (10th Cir. 2006); Foote v. Spiegel, 118 F.3d 1416, 1423–

24 (10th Cir. 1997). Conclusory allegations of involvement are not sufficient. See Ashcroft v.

Iqbal, 556 U.S. 662, 676 (2009) (“Because vicarious liability is inapplicable to . . . § 1983 suits, a

plaintiff must plead that each Government-official defendant, through the official’s own individual

actions, has violated the Constitution.”). As a result, a plaintiff is required to name each defendant

not only in the caption of the complaint, but again in the body of the complaint and to include in

the body a description of the acts taken by each defendant that violated plaintiff’s federal

constitutional rights. Plaintiff must allege facts describing the unconstitutional acts taken by each

defendant including dates, locations, and circumstances.




                                                 19
        Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 20 of 46




       Mere supervisory status is insufficient to create personal liability. Duffield v. Jackson, 545

F.3d 1234, 1239 (10th Cir. 2008) (supervisor status is not sufficient to create § 1983 liability). An

official’s liability may not be predicated solely upon a theory of respondeat superior. Rizzo v.

Goode, 423 U.S. 362, 371 (1976); Gagan v. Norton, 35 F.3d 1473, 1476 n.4 (10th Cir. 1994), cert.

denied, 513 U.S. 1183 (1995). A plaintiff alleging supervisory liability must show “(1) the

defendant promulgated, created, implemented or possessed responsibility for the continued

operation of a policy that (2) caused the complained of constitutional harm, and (3) acted with the

state of mind required to establish the alleged constitutional deprivation.” Dodds v. Richardson,

614 F.3d 1185, 1199 (10th Cir. 2010), cert. denied, 563 U.S. 960 (2011). “[T]he factors necessary

to establish a [supervisor’s] § 1983 violation depend upon the constitutional provision at issue,

including the state of mind required to establish a violation of that provision.” Id. at 1204 (citing

Iqbal, 129 S. Ct. at 1949).

       Plaintiff fails to mention the following defendants in the body of his FAC and fails to allege

how they personally participated in the violation of his constitutional rights: Millie Murray-

Tringale; John Does 1–15 KODC Employees at LCF; (fnu) Edmonds; (fnu) Kohl; (fnu) Harter;

(fnu) Hydro; (fnu) Jeffries; Dan East; (fnu) Wyatt; (fnu) Herrin; Terry Webster; Tommy Williams;

Clay Vanhoose; Andrew Brown; (fnu) Perry; (fnu) Blaine; (fnu) Fischer; John Markus; Costy

Mattar; John Doe Hutchinson Medical Center Doctor; Carol Mooreland; Jane Doe (1) Kansas

Board of Nursing Investigator; Jane Doe (2) Kansas Assistant Attorney General, Kansas State

Board of Nursing; Jane Doe (3) Kansas Assistant Attorney General, Kansas State Board of

Nursing; Tucker Poling; Joseph Crumpton; (fnu) Sayeed; Mary Einerson; (fnu) Delpergang; (fnu)

Yari; John Doe RN at EDCF on 7/27–31/20; (fnu) Early; (fnu) (lnu) (1) 500 lb. Black Woman




                                                 20
        Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 21 of 46




UTM at EDCF; Mike Dragoo; Terry Nichols; (fnu) Johnson; (fnu) Darter; (fnu) Christian; and

John Cannon. These defendants are dismissed from this action.

       B. Medical Care

       The Eighth Amendment guarantees a prisoner the right to be free from cruel and unusual

punishment. “[D]eliberate indifference to serious medical needs of prisoners constitutes the

‘unnecessary and wanton infliction of pain’ . . . proscribed by the Eighth Amendment.” Estelle v.

Gamble, 429 U.S. 97, 104 (1976) (citation omitted).

       The “deliberate indifference” standard includes both an objective and a subjective

component. Martinez v. Garden, 430 F.3d 1302, 1304 (10th Cir. 2005) (citation omitted). In the

objective analysis, the deprivation must be “sufficiently serious,” and the inmate must show the

presence of a “serious medical need,” that is “a serious illness or injury.” Estelle, 429 U.S. at 104,

105; Farmer v. Brennan, 511 U.S. 825, 834 (1994), Martinez, 430 F.3d at 1304 (citation omitted).

A serious medical need includes “one that has been diagnosed by a physician as mandating

treatment or one that is so obvious that even a lay person would easily recognize the necessity for

a doctor’s attention.” Martinez, 430 F.3d at 1304 (quoting Sealock v. Colorado, 218 F.3d 1205,

1209 (10th Cir. 2000)).

        “The subjective component is met if a prison official knows of and disregards an excessive

risk to inmate health or safety.” Id. (quoting Sealock, 218 F.3d at 1209). In measuring a prison

official’s state of mind, “the official must both be aware of facts from which the inference could

be drawn that a substantial risk of serious harm exists, and he must also draw the inference.” Id.

at 1305 (quoting Riddle v. Mondragon, 83 F.3d 1197, 1204 (10th Cir. 1996)).

       A mere difference of opinion between the inmate and prison medical personnel regarding

diagnosis or reasonable treatment does not constitute cruel and unusual punishment. See Estelle,




                                                 21
         Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 22 of 46




429 U.S. at 106–07; see also Coppinger v. Townsend, 398 F.2d 392, 394 (10th Cir. 1968)

(prisoner’s right is to medical care—not to type or scope of medical care he desires and difference

of opinion between a physician and a patient does not give rise to a constitutional right or sustain

a claim under § 1983).

        A complaint alleging that plaintiff was not given plaintiff’s desired medication, but was

instead given other medications, “amounts to merely a disagreement with [the doctor’s] medical

judgment concerning the most appropriate treatment.” Gee v. Pacheco, 627 F.3d 1178, 1192 (10th

Cir. 2010) (noting that plaintiff’s allegations indicate not a lack of medical treatment, but a

disagreement with the doctor’s medical judgment in treating a condition with a certain medication

rather than others); Hood v. Prisoner Health Servs., Inc., 180 F. App’x 21, 25 (10th Cir. 2006)

(unpublished) (where appropriate non-narcotic medication was offered as an alternative to the

narcotic medication prescribed prior to plaintiff’s incarceration, a constitutional violation was not

established even though plaintiff disagreed with the treatment decisions made by prison staff);

Carter v. Troutt, 175 F. App’x 950 (10th Cir. 2006) (unpublished) (finding no Eighth Amendment

violation by prison doctor who refused to prescribe a certain pain medication where he prescribed

other medications for the inmate who missed follow-up appointment for treatment and refused to

be examined unless he was prescribed the pain medication he wanted); Ledoux v. Davies, 961 F.2d

1536, 1537 (10th Cir. 1992) (“Plaintiff’s belief that he needed additional medication, other than

that prescribed by the treating physician, as well as his contention that he was denied treatment by

a specialist is . . . insufficient to establish a constitutional violation.”).

         “[A] difference of opinion with the medical staff as to the optimal pain-management

regimen does not amount to deliberate indifference.” Todd v. Bigelow, 497 F. App’x 839, 842

(10th Cir. 2012) (unpublished) (citing see Thompson v. Gibson, 289 F.3d 1218, 1222 (10th Cir.




                                                     22
        Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 23 of 46




2002) (“[A] medical difference of opinion . . . is not actionable under the Eighth Amendment.”)).

Where a prisoner is experiencing pain but has not been denied all pain medication, the choice of

pain medication by the medical staff “simply does not demonstrate subjective deliberate

indifference.” Vreeland v. Fisher, 682 F. App’x 642, 649 (10th Cir. 2017) (unpublished) (citing

Self v. Crum, 439 F.3d 1227, 1232 (10th Cir. 2006)).

       Delay in providing medical care does not violate the Eighth Amendment, unless there has

been deliberate indifference resulting in substantial harm. Olson v. Stotts, 9 F.3d 1475 (10th Cir.

1993). In situations where treatment was delayed rather than denied altogether, the Tenth Circuit

requires a showing that the inmate suffered “substantial harm” as a result of the delay. Sealock v.

Colorado, 218 F.3d 1205, 1210 (10th Cir. 2000) (citation omitted). “The substantial harm

requirement ‘may be satisfied by lifelong handicap, permanent loss, or considerable pain.’” Mata

v. Saiz, 427 F.3d 745, 751 (10th Cir. 2005) (quoting Garrett v. Stratman, 254 F.3d 946, 950 (10th

Cir. 2001)).

       “A prison medical professional who serves ‘solely . . . as a gatekeeper for other medical

personnel capable of treating the condition’ may be held liable under the deliberate indifference

standard if she ‘delays or refuses to fulfill that gatekeeper role.’” Id. (citing Sealock, 218 F.3d at

1211; see also Estelle, 429 U.S. at 104–105, 97 S. Ct. 285 (deliberate indifference is manifested

by prison personnel “in intentionally denying or delaying access to medical care”)).

       The Court finds that the proper processing of some of Plaintiff’s medical claims cannot be

achieved without additional information from appropriate officials of LCF and HCF. See Martinez

v. Aaron, 570 F.2d 317 (10th Cir. 1978); see also Hall v. Bellmon, 935 F.2d 1106 (10th Cir. 1991).

Accordingly, the Court orders the appropriate officials of LCF and HCF to prepare and file a

Martinez Report. Once the report has been received, the Court can properly screen Plaintiff’s




                                                 23
         Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 24 of 46




medical claims under 28 U.S.C. § 1915. Plaintiff is cautioned that no answer or motion addressed

to the FAC shall be filed until the Martinez Report required herein has been prepared.

        The Court will order a Martinez Report regarding Plaintiff’s medical care on May 25, 2019

at LCF; June 26–28, 2019 at LCF; December 30–31, 2019 at HCF; and December 23, 2020 at

LCF. Regarding medical care on these dates, the Report should address: the failure to provide

Plaintiff with pain medication; the delay in receiving troponin test results; and the failure to

transport Plaintiff to the hospital in light of elevated troponin test levels.

        However, the Court finds that Plaintiff has failed to state a claim for relief against various

defendants who provided him with medical care. Although Plaintiff names Lt. Lee, SST Conard,

and Captain Gallagher as defendants, nothing in Plaintiff’s allegations regarding his medical care

on May 25 suggests that they were deliberately indifferent to Plaintiff’s medical needs. In fact,

Plaintiff claims that when the nurses refused to attend to his condition, Lt. Lee contacted Captain

Gallagher and she came on the scene and directed RN Tom to assess Plaintiff. Defendants Lee,

Conard and Gallagher are dismissed for failure to state a claim against these defendants.

        Plaintiff’s allegations regarding his medical care on December 31, 2019, fail to state a

claim against CO1 Cowan and CS1 Trevor Smith. Plaintiff alleges that these two defendants

arrived at the infirmary with Dr. Monir and later escorted Plaintiff to his cell after he was

discharged. Plaintiff has failed to show that these defendants acted with deliberate indifference to

his medical care and they are dismissed.

        Plaintiff alleges that there was a delay in being transferred to the Infirmary at EDCF on

July 31, 2020. Plaintiff acknowledges that despite the delay, he was taken to the Infirmary and

received medical care including injections of morphine and Ativan. Plaintiff fails to show that the




                                                   24
          Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 25 of 46




defendants escorting him to the Infirmary were deliberately indifferent to his medical needs.

Defendants CS1 Galli, CO1 Calhoun, and Captain Carrell are dismissed.3

         Plaintiff also fails to state a claim for relief regarding his medical care on November 11,

2020 at LCF. Plaintiff alleges CS1 Sutley delayed taking him to the clinic and RN Liz had to

retake his troponin test, but he fails to name them as defendants. Plaintiff acknowledges that he

received medical care that day, but takes issue with being taken to the “absurd LCF ‘E/R’ open

side clinic area”, argues that a second troponin test was attempted because the first sample

coagulated, and alleges that he was only given Ativan and not morphine. Plaintiff alleges that

Dr. Young wrote Plaintiff a standing order for Ativan on November 11, 2020.                               Plaintiff’s

allegations do not show that Dr. Young was deliberately indifferent to his medical needs, and his

claims against Dr. Young are dismissed. Plaintiff’s allegations regarding his medical care on this

date show a mere difference of opinion between the inmate and prison medical personnel regarding

diagnosis or reasonable treatment. Plaintiff’s claims regarding his medical care on November 11,

2020, are dismissed.

         The Court also dismisses Plaintiff’s claims against RN Victoria, EMT Marla Aguilar,

Dr. Bocquin, Lt. Bousfield, CS1 Kelly, and KU Medical Center staff regarding his medical care

in December 2020. Plaintiff acknowledges that he was transported the hospital multiple times.

Plaintiff disagrees with the timing of his nitro pills by RN Victoria and EMT Marla Aguilar.

Plaintiff also takes issues with Dr. Bocquin leaving after Plaintiff admittedly refused to answer the

doctor’s questions. See Lynn v. Peltzer, Case No. 16-3096-JTM-DJW (D. Kan. July 29, 2016)

(Doc. 37, at 9), appeal dismissed (10th Cir. Dec. 20, 2016) (Doc. 50) (“Mr. Lynn is not entitled to



3
  Plaintiff also refers to CS1 Echols, but he has not named CS1 Echols as a defendant. To the extent Plaintiff intended
to refer to CS1 Terry Nichols, who he names as a defendant but does not mention in the body of his FAC, his claims
against CS1 Nichols would likewise be dismissed.




                                                          25
         Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 26 of 46




the treatment or provider of his choice. He may not impede his treatment by refusing to cooperate

or to accept treatment and thereafter viably assert liability on the part of his caretakers.”).

       Plaintiff then asked Lt. Bousfield and other security staff to call EMS, two hours later CS1

Kelly returned and EMS transported Plaintiff to KU Medical Center. Plaintiff was also unhappy

with the medical care he received at KU Medical Center. He claims that RN Hurtado was “rude

& mean spirited.” While this attitude may be unprofessional, it does not rise to the level of a

constitutional violation. Plaintiff also takes issue with being left in the ER for forty-five minutes

after he was given an IV and an EKG, and a troponin sample was taken. Plaintiff was discharged

by KU Medical Center doctors after his troponin level came back at zero. Plaintiff alleges that

after he was returned to LCF his troponin tests revealed high levels—the highest he had ever

tested—and the only pain medication he was given was Ativan. Plaintiff makes the bald allegation

that Defendant Burns was deliberately indifferent, without any factual allegations in support.

Plaintiff’s claims against RN Victoria, EMT Marla Aguilar, Dr. Bocquin, Lt. Bousfield, CS1

Kelly, RN Hurtado, Dr. Bernath, and KU Medical Center Dr. (fnu) Doe are dismissed. The Court

will direct LCF officials to include in the Martinez Report the failure to conduct follow-up testing

or medical care after Plaintiff was returned to LCF on December 23, 2020.

       Defendants Major Stuart Bailey, SST Pool, UTM Parks, and CSI Wall responded to a call

for security on June 27, 2019. Plaintiff alleges that they moved him to a lockbox security cell in

the infirmary and ignored Plaintiff’s pleas for transfer to an outside medical facility. These

defendants were responding to a request for security from medical staff after Plaintiff made angry

demands upon the staff. Plaintiff has not shown that these defendants were deliberately indifferent

to his medical needs when they were following orders for security from medical staff. These

defendants are dismissed for failure to state a claim against them.




                                                  26
         Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 27 of 46




         Plaintiff alleges that Dr. Herrod reinstated his KOP medications on March 20, 2020

(Doc. 43–3, at 14) and gave permission for Plaintiff to receive morphine and Ativan on July 31,

2020 (Doc. 43–3, at 15). Plaintiff’s allegations fail to show that Dr. Herrod was deliberately

indifferent to Plaintiff’s medical needs. Plaintiff’s claims against Dr. Herrod are dismissed.

        C. Grievance Process

        Plaintiff alleges claims based on his dissatisfaction with the grievance process and claims

that various defendants failed to properly respond to his grievances. Plaintiff acknowledges that a

grievance procedure is in place and that he used it. Plaintiff’s claims regarding his grievances

relate to his dissatisfaction with responses to his grievances. The Tenth Circuit has held several

times that there is no constitutional right to an administrative grievance system. Gray v. GEO

Group, Inc., No. 17–6135, 2018 WL 1181098, at *6 (10th Cir. March 6, 2018) (citations omitted);

Von Hallcy v. Clements, 519 F. App’x 521, 523–24 (10th Cir. 2013); Boyd v. Werholtz, 443 F.

App’x 331, 332 (10th Cir. 2011); see also Watson v. Evans, Case No. 13–cv–3035–EFM, 2014

WL 7246800, at *7 (D. Kan. Dec. 17, 2014) (failure to answer grievances does not violate

constitutional rights or prove injury necessary to claim denial of access to courts); Strope v. Pettis,

No. 03–3383–JAR, 2004 WL 2713084, at *7 (D. Kan. Nov. 23, 2004) (alleged failure to

investigate grievances does not amount to a constitutional violation); Baltoski v. Pretorius, 291 F.

Supp. 2d 807, 811 (N.D. Ind. 2003) (finding that “[t]he right to petition the government for redress

of grievances . . . does not guarantee a favorable response, or indeed any response, from state

officials”).

        The Tenth Circuit has repeatedly held that the denial of administrative grievances alone is

insufficient to establish personal participation. See Stewart v. Beach, 701 F.3d 1322, 1328 (10th

Cir. 2012) (stating that ‘[w]hatever knowledge Roberts may have had when he denied the appeal,




                                                  27
        Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 28 of 46




his only involvement was to deny the grievance appeal, which is insufficient for § 1983 liability”);

Larson v. Meek, 240 F. App’x 777, 780 (10th Cir. 2007) (unpublished) (denial of grievances alone

is insufficient to establish personal participation in the alleged constitutional violations) (citation

omitted).

       At the very most, Plaintiff can be said to contend the KDOC Defendants had knowledge

of the alleged constitutional violation through Plaintiff’s grievances. This does not demonstrate

more than that these defendants reasonably relied upon the judgment of the prison medical

providers. That is not enough for liability. See Phillips v. Tiona, 508 F. App’x 737, 744 (10th Cir.

2013) (unpublished); Arocho v. Nafziger, 367 F. App’x 942, 956 (10th Cir. 2010) (unpublished)

(affirming dismissal of claim against warden because reasonable reliance on judgment of medical

professionals “negates rather than supports liability”) (citations omitted); see also Jovel v.

Berkebile, Civil Action No. 13-cv-02637, 2015 WL 4538074, *4 (D. Colo. July 28, 2015) (finding

no personal participation by warden and assistant warden who was “over medical” where

plaintiff’s attorney wrote to warden, and plaintiff alleged assistant warden was aware of his

medical needs because he filed a grievance, she frequently asked if he was still hurting, and he

wrote to her and urged her to intervene in his case).

       Plaintiff’s only claims against the following defendants are based on allegations that they

either did not respond to his grievances or failed to investigate his grievances: Ralk Salke; Lacy

Osmon; Brett Peterson; Chris Ross; Ron Baker; (fnu) Hershberger; Marci Chamidiling; Jeff

Zmuda; Doug Burris; Dan Schnurr; Sammy Cline; (fnu) Moore; and Brandon Walmsley.

Plaintiff’s claims against these defendants regarding the grievance process and the failure to

properly respond to grievances are dismissed for failure to state a claim.




                                                  28
         Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 29 of 46




        D. Corizon/Centurion

        Plaintiff names Corizon and Centurion as defendants. These corporations may not be held

liable based upon respondeat superior – that is, solely because they employ someone who violated

the Constitution. See Rascon v. Douglas, 718 F. App’x 587, 589–90 (10th Cir. 2017)

(unpublished); Spurlock v. Townes, 661 F. App’x 536, 545 (10th Cir. 2016) (unpublished)

(citations omitted).

        In the Tenth Circuit, “to hold a corporation liable under § 1983 for employee misconduct,

a plaintiff must demonstrate the existence of the same sort of custom or policy that permits

imposition of liability against municipalities under Monell.” Wishneski v. Andrade, 572 F. App’x

563, 567 (10th Cir. 2014) (unpublished) (citations omitted); see also Wabuyabo v. Correct Care

Sols., 723 F. App’x 642, 643 (10th Cir.) (unpublished), cert. denied, 139 S. Ct. 427 (2018) (“[T]o

state a claim against CCS, [Plaintiff] must identify an official policy or custom that led to the

alleged constitutional violation.”) (citations omitted).

        Plaintiff alleges that there was a custom or policy regarding his medical care but fails to

allege facts in support. Plaintiff’s allegations show that he received different types of medical care

on different dates, at different facilities and/or from different providers. Nothing suggests any

provider was following a custom or policy regarding his medical care. He claims in certain

instances EMS was promptly called and he was taken to the hospital. In other instances he claims

there was a delay or a refusal to take him to the hospital. He alleges that certain providers at certain

facilities gave him morphine, while other providers refused the same. He claims that his troponin

tests were sent to different labs with varying wait times for results. He claims that his KOP heart

medications were allowed by some providers and at some facilities, while other providers or




                                                  29
        Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 30 of 46




facilities refused to reinstate them. Plaintiff has failed to allege the requisite causative custom or

policy. Defendants Corizon and Centurion are dismissed.

       E. Count III: Property Claim

       Deprivations of property do not deny due process as long as there is an adequate post-

deprivation remedy. A due process claim will arise only if there is no such procedure or it is

inadequate. See Hudson v. Palmer, 468 U.S. 517, 533 (1984); see also Smith v. Colorado Dept.

of Corr., 23 F.3d 339, 340 (10th Cir. 1994) (“Fourteenth Amendment due process guarantees

pertaining to property are satisfied when an adequate, state postdeprivation remedy exists for

deprivations occasioned by state employees.”). Kansas prisoners have an adequate state post-

deprivation remedy. See generally, Sawyer v. Green, 316 F. App’x 715, 717, 2008 WL 2470915,

at *2 (10th Cir. 2008) (finding Kansas county prisoner could seek relief in state courts to redress

alleged deprivation of property).

       The Court also notes that Plaintiff asserted a claim regarding LCF’s handling of his

property in Lynn v. Cline. The Court found that:

                        In his Motion for Temporary Protective Orders, Plaintiff
               details the facts surrounding his transfer to LCF and the mishandling
               of his property. These facts are set forth in the Court’s June 24, 2019
               Order. (Doc. 24, at 2.) Plaintiff claims that LCF staff decided what
               property pertained to Plaintiff’s pending cases and then “dumped a
               bunch of disarrayed ‘legal papers’ into a small ‘legal box’” and sent
               them to Plaintiff in segregation. Plaintiff reviewed the property on
               July 17, 2019, in the presence of LCF staff and “refused to accept”
               what he saw as a half-full legal box of disarrayed legal papers.
               (Doc. 26, at 3.) Plaintiff claims that what is left of his property will
               be destroyed on August 2, 2019, unless it is picked up by an attorney
               or third party. Id. at 4. Plaintiff states that he has a hearing in his
               state habeas case on July 25, 2019. Id. at 5.
                        Plaintiff asks this Court to enjoin prison officials from
               destroying or removing the remainder of his property held at LCF.
               Plaintiff attaches correspondence dated June 17, 2019, from the LCF
               Warden’s Office stating that his “excess property is being stored in
               the LCF Property Department” and “[i]f there are specific




                                                 30
Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 31 of 46




     documents urgently needed, please discuss this with your Unit
     Team.” Id. at 7. Correspondence from the Warden’s Office dated
     July 3, 2019, states that Warden Baker “agreed that you may dispose
     of your excess property as you stated, to a third party, or to your
     attorney. You will have 30 days to make arrangements.” Id. at 8.
     Correspondence from Warden Baker dated July 15, 2019, states that
     the decision to allow Plaintiff thirty days to either send his property
     to his attorney or a third party was at Plaintiff’s request and
     “generous, considering General Order 9,103 clearly states that you
     have 7 days to be in compliance with a property disposition notice.”
     Id. at 12. Plaintiff was taken out of his cell on July 17, 2019, to meet
     with the Segregation Unit Counselor to examine his box of legal
     papers, and Plaintiff “again refused to accept these maliciously
     trashed/disarrayed legal papers dumped into a legal box.” Id. at 13.
     In correspondence to staff dated July 17, 2019, Plaintiff claims that
     the remainder of his property will be taken into his state habeas
     hearing by his attorney, who represents him in his habeas case and
     “will be taking on 4 of my Federal Court suits.” Id. 17.

     ****

             To the extent Plaintiff complains about the handling of his
     property at LCF, the Court has previously refused to intervene in the
     day-to-day prison operations and again denies Plaintiff’s requests
     regarding the return of his property. This Court’s previous Order
     (Doc. 24) provided that:
             Regarding Plaintiff’s legal files, the Court’s Order
             (Doc. 19) granting his motion for extension of time
             stated that: “the Court will not intervene in the day-
             to-day prison operations involving the transfer of
             property. If Plaintiff believes his property was
             mishandled, he must first pursue his claim through
             the facility’s administrative grievance procedures.”
             (Doc. 19, at 1.)
     (Doc. 24, at 2.) Plaintiff’s attachments reflect that staff are
     attempting to work with Plaintiff regarding his excess property, by
     granting his request to have his attorney pick up his files and
     granting him additional time to do so. Plaintiff has not alleged why
     his attorney is incapable of picking up his excess property, and in
     fact Plaintiff’s correspondence with prison officials reflects that his
     attorney is doing just that and presenting the documents to the court
     in Plaintiff’s state habeas case which was scheduled for a hearing on
     July 25, 2019. Regarding the property Plaintiff is apparently entitled
     to keep, it appears as though staff has given him the option to go
     through it on at least two occasions and Plaintiff has “refused to
     accept” the files.




                                       31
         Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 32 of 46




                         Furthermore, deprivations of property do not deny due
                 process as long as there is an adequate post-deprivation remedy. A
                 due process claim will arise only if there is no such procedure or it
                 is inadequate. See Hudson v. Palmer, 468 U.S. 517, 533 (1984); see
                 also Smith v. Colorado Dept. of Corr., 23 F.3d 339, 340 (10th Cir.
                 1994) (“Fourteenth Amendment due process guarantees pertaining
                 to property are satisfied when an adequate, state postdeprivation
                 remedy exists for deprivations occasioned by state employees.”).
                 Kansas prisoners have an adequate state post-deprivation remedy.
                 See generally, Sawyer v. Green, 316 F. App’x 715, 717, 2008 WL
                 2470915, at *2 (10th Cir. 2008) (finding Kansas county prisoner
                 could seek relief in state courts to redress alleged deprivation of
                 property).

Lynn v. Cline, Case No. 19-3003-EFM-KGG (D. Kan. July 26, 2019) (Doc.27, at 2–4).

        Plaintiff brings his property claims against the following defendants: (fnu) Thornton; Holly

Shaw; (fnu) Gable; Collette Winklebauer4; and Sherri Price. Plaintiff has failed to allege that an

adequate post-deprivation remedy was unavailable. Because an adequate, state post-deprivation

remedy exists, his property claims against these defendants are dismissed.

        Even if these claims were not dismissed, they would not be properly brought in this action

because they are unrelated to his medical claims. See Fed. R. Civ. P. 18 and 20. As set forth

below, Plaintiff has been cautioned on multiple occasions regarding the need to comply with

Rules 8, 18 and 20, of the Federal Rules of Civil Procedure.

        F. Count IV: Investigations by State Boards

        Plaintiff’s claims in Count IV of his FAC are dismissed. Plaintiff names as Defendants:

Kansas Governor Laura Kelly; Carol Mooreland, Executive Director of the Kansas State Board of

Nursing; Jane Doe (1), Investigator at the Kansas State Board of Nursing; Jane Doe (2), Kansas

Assistant Attorney General assigned to the Kansas State Board of Nursing; Jane Doe (3), Kansas




4
 Plaintiff also alleges that Defendant Winklebauer failed to respond to his written complaint regarding his May 25,
2019 medical care. This likewise fails to state a claim against Defendant Winklebauer as previously noted.




                                                        32
        Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 33 of 46




Assistant Attorney General assigned to the Kansas State Board of Nursing; Tucker Poling, Acting

Executive Director, Kansas State Board of Healing Arts; and Joseph Crumpton, Investigator,

Kansas State Board of Healing Arts. The Court previously found that Plaintiff failed to mention

these defendants, with the exception of Governor Kelly, in the body of his FAC.

       Regarding Governor Kelly, Plaintiff mentions that she did not respond to his letter setting

forth his complaints about his medical care. The Court has already found that failure to respond

to a grievance does not satisfy personal participation. Plaintiff also mentions Governor Kelly in

Count IV, where he claims his due process and equal protection rights were violated.

       Plaintiff alleges due process and equal protection violations regarding his complaints filed

with the state boards. Plaintiff has failed to allege any factual support for these allegations. A pro

se litigant’s “conclusory allegations without supporting factual averments are insufficient to state

a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

“[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to relief’ requires “more

than labels and conclusions, and a formulaic recitation of the elements of a cause of action.”

Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual allegations must be

enough to raise a right to relief above the speculative level” and “to state a claim to relief that is

plausible on its face.” Id. at 555, 570.

       Governor Kelly also enjoys Eleventh Amendment immunity. See, e.g., M.B. v. Howard,

Case No. 18-2617-DDC-GEB, 2021 WL 295882, at *1 n.1 (D. Kan. Jan. 28, 2021) (noting that

“the court conclude[d] Eleventh Amendment immunity protects Governor Kelly from suit”). The

State of Kansas and its agencies are absolutely immune from suits for money damages under the

Eleventh Amendment. The Eleventh Amendment presents a jurisdictional bar to suits against a

state and “arms of the state” unless the state waives its immunity. Peterson v. Martinez, 707 F.3d




                                                 33
        Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 34 of 46




1197, 1205 (10th Cir. 2013) (quoting Wagoner Cnty. Rural Water Dist. No. 2 v. Grand River Dam

Auth., 577 F.3d 1255, 1258 (10th Cir. 2009)). Therefore, in the absence of some consent, a suit in

which an agent or department of the state is named as a defendant is “proscribed by the Eleventh

Amendment.” Pennhurst State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984).

       The Kansas State Board of Healing Arts (“Board”) “is a state agency which shares the

state’s Eleventh Amendment immunity.” Taliaferro v. Kansas State Bd. of Healing Arts, No. 89-

2545-V, 1991 WL 80140, at *1 (D. Kan. April 5, 1991) (citing Brennan v. University of Kansas,

451 F.2d 1287, 1290 (10th Cir. 1971) (“There is no question that a state agency, functioning as an

arm, an alter ego of the state, cannot be sued in federal court because of the prohibition of such

suits by the Eleventh Amendment”); Kansas State Board of Healing Arts v. Foote, 200 Kan. 447,

449, 436 P.2d 828 (1968) (“[T]he board is an administrative body created under the police power

of the state”); K.S.A. 65–2801 et seq.).

       In Warner v. Floyd, the plaintiff made similar complaints that the Board made no finding

of wrongdoing after plaintiff submitted complaints to the agencies. Warner v. Floyd, Case No. 16-

4143-SAC-KGS, 2016 WL 9274924, at *2 (D. Kan. Dec. 7, 2016). The Court held that “Eleventh

Amendment immunity protects the State of Kansas and its agencies from being sued in federal

court not only upon many federal law claims but also upon Kansas Tort Claims Act (KTCA) claims

and other state law claims.” Id. at *1 (citing see Pennhurst State School & Hospital v. Halderman,

465 U.S. 89, 107 & 121 (1984); Ndefru v. Kansas State University, 814 F. Supp. 54, 56 (D. Kan.

1993) (applying Eleventh Amendment bar to KTCA claim); Richardson-Longmire v. State

Adjutant General, 1999 WL 156168, at *7–8 (D. Kan. 3/8/1999) aff’d, 1999 WL 1032975 (10th

Cir. 1999) cert. denied, 520 U.S. 1266 (2000) (applying bar to state statutory claim)).




                                                34
         Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 35 of 46




        The Court further held that under Ex parte Young, 209 U.S. 123 (1908), “a plaintiff may

bring suit [in federal court] against individual state officers acting in their official capacities if the

complaint alleges an ongoing violation of federal law and the plaintiff seeks prospective relief.”

Id. (citing Muscogee (Creek) Nation v. Pruitt, 669 F.3d 1159, 1166 (10th Cir. 2012) (citation

omitted)). Where the plaintiff in Warner alleged in the complaint that KDHE and the State Board

of Healing Arts made no finding of wrongdoing after plaintiff submitted complaints to them, the

Court held that “[t]hese allegations fail to allege facts showing an ongoing violation of federal law

by individual state officers whom [plaintiff] has named as defendants. Nor has plaintiff requested

specific prospective relief in contrast to money damages.” Warner, 2016 WL 9274924, at *2.

The Court dismissed the claims, finding that plaintiff failed to allege that the defendants had

waived the Eleventh Amendment immunity defense or consented to suit in the court. Id.

        The Tenth Circuit has also held that “it is well established that members of administrative

boards who perform judicial functions are immune from damages in a 42 U.S.C. § 1983 action

when acting in their judicial capacities.” Vakas v. Rodriguez, 728 F.2d 1293, 1296 (10th Cir.

1984), cert. denied 469 U.S. 981 (1984) (citing Butz v. Economou, 438 U.S. 478 (1978)). “Here,

the Board of Healing Arts is specifically delegated such a quasi-judicial role by statute.” Id. (citing

K.S.A. 65-2801, et seq.). “[I]nvestigations and decisions whether to commence disciplinary

proceedings are within the quasi-judicial jurisdiction of the Board.” Id. at 1296–97. Immunity is

absolute unless there is a “clear absence of all jurisdiction.” Id. at 1297 (citing Stump v. Sparkman,

435 U.S. 349, 357 (1978)).

        G. KOP Medications

        Plaintiff fails to state a claim regarding his KOP heart medications. Plaintiff’s allegations

show that his KOP privileges were withdrawn when he threw his KOP cards out of his cell and




                                                   35
        Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 36 of 46




onto the floor. Plaintiff was denied his request to renew his cards on July 4, 2019, and then he met

with doctors on July 15, 2019, and his KOP cards were delivered to him within a few hours.

Plaintiff does not set forth any instance when he was denied medication from July 4 to July 15,

even though he may have lacked the convenience of having his medication KOP during those days.

       Plaintiff alleges that when he was transferred to EDCF on September 23, 2019, he was not

allowed to have his KOP cards because EDCF does not allow them for segregation prisoners.

Plaintiff’s KOP heart medications were eventually reinstated and the matter was ultimately

resolved. In Rodriguez v. Basse, the court held that plaintiff failed to state an Eighth Amendment

violation where plaintiff alleged that the defendant removed plaintiff’s KOP privileges as a form

of harassment. Rodriguez v. Basse, No. 2:03-CV-0425, 2004 WL 893586, at *2 (N.D. Tex. April

27, 2004). The court found that removing plaintiff’s KOP privileges did “not constitute deliberate

indifference to plaintiff’s medical needs as plaintiff can still obtain his medication at the pill

window along with many other prisoners” and plaintiff did not show that “he has been deprived

of his medication or that he has suffered any other harm.” Id.

       Although Plaintiff points to an incident in 2014 where he was given the wrong medication,

he also acknowledges that the person dispensing the medication was fired. He also submits

instances where other inmates were almost given medication intended for a different inmate.

Plaintiff has failed to show that the removal of his KOP privileges during certain timeframes

constitutes deliberate indifference. See Nunes v. Massachusetts Dep’t of Corr., 766 F.3d 136, 142–

43 (1st Cir. 2014) (finding no Eighth Amendment violation based on occasional medical problems

arising from facility’s policy change removing HIV medications from the KOP program and

making them only available through the daily med line.) Because Plaintiff’s only allegations

against Defendant Brandy Cobb and Defendant UTS Hurt relate to his claim regarding his KOP




                                                36
          Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 37 of 46




medications, these defendants are dismissed. Plaintiff also fails to state a claim against Dr. Ellis

Williams regarding his KOP medications and Defendant Williams is dismissed.5

          H. Retaliation and Conspiracy

         Plaintiff fails to state a claim of retaliation or conspiracy. “[I]t is well established that an

act in retaliation for the exercise of a constitutionally protected right is actionable under [42 U.S.C.]

Section 1983 even if the act, when taken for a different reason, would have been proper.” Smith

v. Maschner, 899 F.2d 940, 947 (10th Cir. 1990) (citations omitted). The Tenth Circuit has held

that:

         Government retaliation against a plaintiff for exercising his or her First Amendment
         rights may be shown by proving the following elements: (1) that the plaintiff was
         engaged in constitutionally protected activity; (2) that the defendant’s actions
         caused the plaintiff to suffer an injury that would chill a person of ordinary firmness
         from continuing to engage in that activity; and (3) that the defendant’s adverse
         action was substantially motivated as a response to the plaintiff’s exercise of
         constitutionally protected conduct.

Shero v. City of Grove, 510 F.3d 1196, 1203 (10th Cir. 2007).

         However, an “inmate claiming retaliation must allege specific facts showing retaliation

because of the exercise of the prisoner’s constitutional rights.” Fogle v. Pierson, 435 F.3d 1252,

1264 (10th Cir. 2006) (quotations and citations omitted). Thus, for this type of claim, “it is

imperative that plaintiff’s pleading be factual and not conclusory.                           Mere allegations of

constitutional retaliation will not suffice.” Frazier v. Dubois, 922 F.2d 560, 562 n. 1 (10th Cir.

1990). “To prevail, a prisoner must show that the challenged actions would not have occurred ‘but

for’ a retaliatory motive.” Baughman v. Saffle, 24 F. App’x 845, 848 (10th Cir. 2001) (citing Smith




5
  Plaintiff also noted that Dr. Williams established his baseline troponin levels in 2018 and 2019, and failed to respond
to Plaintiff’s written complaint regarding his May 25, 2019 medical care. (Doc. 43–3, at 10–11). These allegations
also fail to state a claim against Dr. Williams.




                                                          37
         Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 38 of 46




v. Maschner, 899 F.2d 940, 949–50 (10th Cir. 1990); Peterson v. Shanks, 149 F.3d 1140, 1144

(10th Cir. 1998)).

        Plaintiff’s claims of retaliation are dismissed for failure to allege adequate facts in support

of the claims. Plaintiff’s allegations regarding retaliation are generally conclusory, lacking facts

to demonstrate any improper retaliatory motive.

        Plaintiff’s bald allegation of a conspiracy is likewise insufficient to state a claim. Plaintiff

fails to assert factual allegations in support of these claims. To state a claim for conspiracy,

Plaintiff must include in his complaint enough factual allegations to suggest that an agreement was

made. Gee v. Pacheco, 627 F.3d 1178, 1183 (10th Cir. 2010). A bare assertion of conspiracy,

absent context implying a meeting of the minds, fails to raise a right to relief above the speculative

level. Id. Here, Plaintiff provides no factual information whatsoever to demonstrate any type of

agreement was made between anyone. Such conclusory allegations fail to state a plausible claim

for relief.

        I. State Law Claims

        Plaintiff alleges in Count II that he has been subjected to criminal mistreatment, obstruction

of justice, criminal deprivations of property, and medical malpractice in violation of state laws and

in violation of Plaintiff’s Eighth Amendment right to be free from cruel and unusual punishment.

Plaintiff has already alleged an Eighth Amendment violation in Count I.

        Plaintiff cites to K.S.A. § 21-5105, which provides that the criminal code “does not bar,

suspend or otherwise affect any civil right or remedy, authorized by law to be enforced in a civil

action, based on conduct which this code makes punishable.” K.S.A. § 21-5105 (emphasis added).

Plaintiff has cited this section in prior cases and the court has held that his bald citations to statutes

do not entitle him to relief, that the court has no authority to construct legal arguments on his




                                                   38
         Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 39 of 46




behalf, and that he fails to “quote or summarize any particular provision of a Kansas statute and

suggest how his allegations entitle him to relief thereunder.” Lynn v. Peltzer, Case No. 16-3096-

JTM-DJW, 2016 WL 4060272, at *1, n.1 (D. Kan. July 29, 2016).

        To the extent Plaintiff claims criminal mistreatment, obstruction of justice and criminal

deprivations of property, those claims are dismissed. Mistreatment of a confined person is not a

tort in Kansas. Rather, it is crime. See K.S.A. 21-5416. There is no indication that Kansas courts

have found these criminal statutes can be used as the basis for a civil action. See Droge v. Rempel,

180 P.3d 1094, 1097 (Kan. App. 2008) (“’Kansas appellate courts generally will not infer a private

cause of action where a statute provides criminal penalties but does not mention civil liability.’”)

(quoting Pullen v. West, 92 P.3d 584, 597 (Kan. 2004)); see also LeTourneau v. Venture Corp.,

Case No. 15-cv-2629-JAR, 2017 WL 2378331, at *6 (D. Kan. June 1, 2017) (“the Court is

unwilling to infer a private cause of action for a statute with solely criminal penalties”); cf. Sullivan

v. Univ. of Kansas Hosp. Auth., ___ F. App’x ___, 2021 WL 303142, at *4 (10th Cir. Jan. 29,

2021) (unpublished) (“[T]he statutory provisions outlawing obstruction of justice do not provide

a private cause of action.”) (citation omitted). The Kansas statutes for obstruction of justice and

criminal deprivation of property are criminal statutes that do not mention civil liability. See K.S.A.

§ 21-5803 (Criminal Deprivation of Property) and K.S.A. § 21-5904 (Interference with Law

Enforcement).

        Because it is not clear at this stage whether or not Plaintiff has asserted a federal claim that

will survive screening, it is premature to address supplemental jurisdiction over any remaining

state law claims. In Soto-Montes v. Corizon Health, Inc., the Court noted that because the Court

dismissed all of plaintiff’s federal claims, there was a question remaining regarding the

appropriateness of asserting supplemental jurisdiction over the state claims, or whether diversity




                                                   39
         Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 40 of 46




jurisdiction existed under 28 U.S.C. § 1332(a). Soto-Montes v. Corizon Health, Inc., Case No. 16-

3052-JAR-GEB, 2018 WL 1083260, at *2 (D. Kan. Feb. 28, 2018). The Court noted that although

Corizon was an out-of-state corporation, the remaining individual defendants appeared to be

Kansas physicians. Id. The Court found that “[a]lthough Plaintiff is currently incarcerated in the

state of Kansas—which, on its face, may appear to destroy diversity—case law indicates a

prisoner’s domicile for purposes of the diversity statute is the domicile he had prior to

incarceration.” Id. (citations omitted). The Court will address supplemental jurisdiction after

screening the FAC following submission of the Martinez Report.

        J. Requests for Relief

                1. Relief from Filing Restrictions

        Plaintiff asks the undersigned to relieve him from the filing restrictions imposed on him in

Lynn v. Lundry, Case No. 20-3116-EFM. The Court notes that although the filing restrictions are

applicable to all Plaintiff’s cases pending or initiated in the U.S. District Court for the District of

Kansas, the filing restrictions were imposed on Plaintiff in another case and by another judge.

Plaintiff appealed that decision, and the Tenth Circuit Court of Appeals dismissed the appeal on

November 18, 2020 for failure to prosecute. Id. at Doc. 36. Therefore, the filing restrictions have

not been set aside or modified and are currently in place. The undersigned declines to modify the

order entered by Judge Melgren. See Lynn v. Goddard, No. 16-3048-SAC (D. Kan. April 5, 2016)

(Doc. 21) (an unassigned judge declined to take action in the case, finding that “Plaintiff seeks an

improper intrusion into the administration of an action pending before another judicial officer.”);

see also Lynn v. Cline, Case No. 19-3003-EFM-KGG (D. Kan. June 16, 2020) (Doc. 79, at 4–5)

(“In fact, much of Plaintiff’s motion is in effect his objection to the order for filing restrictions in

Case No. 20-3116. Those arguments can be taken up in that case, as Plaintiff was given an




                                                  40
        Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 41 of 46




opportunity to show cause why the filing restrictions should not be imposed.”).

               2. Referrals to the U.S. Attorney and the grand jury

       Plaintiff also seeks “referrals to US Atty. for investigation & prosecution; referral to federal

grand jury per 18 USC § 3332(a) re 18 USC §§ 241, 242, 371 violations.” Plaintiff has raised

similar requests in prior cases and has been informed that he is not entitled to this relief. In Lynn

v. Cline, the Court held that:

                        Plaintiff’s request for relief includes “referral to Federal
               Grand Jury for Federal criminal law violations as provided by 18
               U.S.C. § 3332(a).” In his supplemental complaint he seeks “an
               immediate order compelling the Kansas U.S. Attorney to present
               Plaintiff and other victims before a Grand Jury under 18 U.S.C.
               § 3332(a).
                        Section 3332 does not create a private right of action.
               Private rights of action to enforce federal law must be created by
               Congress, and courts look to whether the text of the statute itself
               clearly “display[s] congressional intent to create new rights.”
               Morales v. U.S. Dist. Court for Southern Dist. of Florida, 580 F.
               App’x 881, 886 (11th Cir. 2014) (citing Alexander v. Sandoval, 532
               U.S. 275, 286, 289 (2001)). “And Congress must ‘display[ ] an
               intent to create not just a private right but also a private remedy.”
               Id. (citing Alexander, 532 U.S. at 286).
                        The court in Morales held that there is no “rights-creating”
               language in § 3332(a), and even if the language “arguably implies
               some potential duty owed on the part of the U.S. Attorney to present
               information to a special grand jury, that is not a duty owed to
               Morales individually.” Id. (citing Alexander, 532 U.S. at 289)
               (“Statutes that focus on the person regulated rather than the
               individuals protected create no implication of an intent to confer
               rights on a particular class of persons.”); see also Hantzis v.
               Grantland, 772 F.Supp.2d 1, 3 (D. D.C. 2009) (“no private right of
               action is available” under § 3332(a)); Lundy v. United States,
               No. 07–1008, 2007 WL 4556702, at *2 (C.D. Ill. Dec. 21, 2007),
               corrected on other grounds, No. 07–1008, 2008 WL 2510172 (C.D.
               Ill. June 19, 2008) (“§ 3332(a) does not confer a private right of
               action”); Bryant v. Fienberg, No. 206–CV–13849, 2006 WL
               2924744, at *2 (E.D. Mich. Oct. 10, 2006) (the “plaintiff does not
               have a private cause of action under 18 U.S.C. § 3332(a), the Special
               Grand Jury statute”); see also Walters v. Vallani, No. 2:09-CV-
               00505-KJD-GWF, 2010 WL 597086, at *7 (D. Nev. Feb.16, 2010)
               (decision regarding what charge to file or bring before a grand jury




                                                 41
        Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 42 of 46




               is that of the prosecutor, not the court); Arnett v. Unknown, No. CV
               11-5896-JAK(E), 2011 WL 4346329, at *6 (C.D. Cal. Aug. 23,
               2011) (“Section 3332(a) contains no “clear and unambiguous”
               statement conferring a private right of action on an individual to
               present evidence to a special grand jury or to compel a United States
               Attorney to do so”).

Lynn v. Cline, Case No. 19-3003-CM (D. Kan. May 7, 2019) (Doc. 15, at 13–14).

       In a subsequent order in the Cline case, the Court held that “[t]his Court cannot order the

initiation of criminal charges, which is a decision within the discretion of prosecuting attorneys.”

Id. at Doc. 24, at 3 (citing see Presley v. Presley, 102 F. App’x 636, 636–37 (10th Cir. 2004)

(holding that a court order for “investigation and prosecution of various people for various crimes”

would “improperly intrude upon the separation of powers”)).

               3. Appointment of Counsel

       Plaintiff seeks to have counsel appointed “for all phases of litigating this case.” There is

no constitutional right to appointment of counsel in a civil case. Durre v. Dempsey, 869 F.2d 543,

547 (10th Cir. 1989); Carper v. DeLand, 54 F.3d 613, 616 (10th Cir. 1995). The decision whether

to appoint counsel in a civil matter lies in the discretion of the district court. Williams v. Meese,

926 F.2d 994, 996 (10th Cir. 1991). “The burden is on the applicant to convince the court that

there is sufficient merit to his claim to warrant the appointment of counsel.” Steffey v. Orman, 461

F.3d 1218, 1223 (10th Cir. 2006) (quoting Hill v. SmithKline Beecham Corp., 393 F.3d 1111, 1115

(10th Cir. 2004)). It is not enough “that having counsel appointed would have assisted [the

prisoner] in presenting his strongest possible case, [as] the same could be said in any case.” Steffey,

461 F.3d at 1223 (quoting Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir. 1995)).

       In deciding whether to appoint counsel, courts must evaluate “the merits of a prisoner’s

claims, the nature and complexity of the factual and legal issues, and the prisoner’s ability to

investigate the facts and present his claims.” Hill, 393 F.3d at 1115 (citing Rucks, 57 F.3d at 979).




                                                  42
         Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 43 of 46




The Court concludes in this case that (1) it is not clear at this juncture that Plaintiff has asserted a

colorable claim against a named defendant; (2) the issues are not complex; and (3) Plaintiff appears

capable of adequately presenting facts and arguments. The Court denies the motion without

prejudice to refiling the motion if Plaintiff’s claims survive screening.

                4. Punitive Damages

        Plaintiffs seeks punitive damages, which “are available only for conduct which is ‘shown

to be motivated by evil motive or intent, or when it involves reckless or callous indifference to the

federally protected rights of others.’” Searles v. Van Bebber, 251 F.3d 869, 879 (10th Cir. 2001)

(quoting Smith v. Wade, 461 U.S. 30, 56 (1983)). Plaintiff presents no plausible basis for a claim

of punitive damages because he alleges no facts whatsoever establishing that any defendant acted

with a sufficiently culpable state of mind.

                5. Attorney’s Fees

        Plaintiff also seeks attorneys’ fees as relief. However, Plaintiff, as a party proceeding pro

se, is not entitled to such relief as he has not incurred such fees. See Kay v. Ehrler, 499 U.S. 432,

434 (1991) (holding that a party who proceeds pro se in an action under 42 U.S.C. § 1983 may not

recover attorneys’ fees); see also Turman v. Tuttle, 711 F.2d 148, 149 (10th Cir. 1983) (pro se

prisoner prevailing in § 1983 action was not entitled to attorney fees).

IV. Amendment

        The Court declines to grant Plaintiff another opportunity to amend his complaint. Plaintiff

filed this case on July 2, 2019, alleging that he was in imminent danger of serious physical injury.

Despite this allegation, Plaintiff sought multiple extensions of time and stays in this case, and he

did not file his complaint on the court-approved form until February 8, 2021. The alleged incidents

in many of the claims in Plaintiff’s FAC occurred during the delay between the initiation of this




                                                  43
        Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 44 of 46




action and the filing of Plaintiff’s FAC. Plaintiff has a history of initiating actions and utilizing

them as a means of seeking relief for daily on-going grievances instead of prosecuting his

underlying claims. See, e.g., Lynn v. McCurrie, No. 17-3041-JWBKGG (D. Kan.) (filed on

March 14, 2017, and dismissed on December 6, 2018, for failure to file a proposed second

amended complaint as ordered by the court).

       Plaintiff has also been cautioned on multiple occasions regarding the need to comply with

Rules 8, 18 and 20, of the Federal Rules of Civil Procedure. See, e.g., Lynn v. McCurrie, Case

No. 17-3041-JWB-KGG (D. Kan. June 25, 2018) (Doc. 73, at 3, 6) (“In complete disregard of the

court’s Order to follow Rules 18 and 20 when filing his amended complaint, Plaintiff’s FAC

includes multiple unrelated claims and defendants. . . . Plaintiff’s FAC also violates Rule 8 of the

Federal Rules of Civil Procedure because it is not a short and plain statement of Plaintiff’s claim.”).

       THE COURT THEREFORE ORDERS that Plaintiff’s request for appointment of counsel

is denied without prejudice.

       IT IS FURTHER ORDERED that the Court will not serve the following defendants or

require them to answer or otherwise respond to the FAC until the Court has screened Plaintiff’s

FAC after submission of the Martinez Report: Dr. Charlie Willnauer; RN Mary Yoakum;

RN Melissa Doe; ARPN Rajwinder Kaur; HSA Aleycia McCullough; RN Michele Layton;

RN Janice Gunter; Dr. Barry Lewis-Harris; DON Brian Burns; Debra Lundry; Dr. Monir;

RN Duane Denton; RN Bob Pritchard; RN Dickinson; RN Faye Vargas, and Captain Koob.

Plaintiff’s claims against all other named defendants are dismissed.

       IT IS FURTHER ORDERED that the following claims are dismissed: Plaintiff’s claims

in Count II for criminal mistreatment, obstruction of justice, and criminal deprivations of property;

all of Plaintiff’s claims in Count III for violations of his First, Fourth and Fourteenth Amendment




                                                  44
           Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 45 of 46




rights, his property claims, retaliation claims, and claims regarding his grievances; and all of

Plaintiff’s claims in Count IV for due process and equal protection violations, and his conspiracy

claims.

          IT IS FURTHER ORDERED that:

          (1)   Officials responsible for the operation of LCF and HCF are directed to undertake a

                review of Plaintiff’s claims regarding his medical care on May 25, 2019 at LCF;

                June 26–28, 2019 at LCF; December 30–31, 2019 at HCF; and December 23, 2020

                at LCF. Regarding medical care on these dates, the Report should address: the

                failure to provide Plaintiff with pain medication; the delay in receiving troponin

                test results; and the failure to transport Plaintiff to the hospital in light of elevated

                troponin test levels.

                a. To ascertain the facts and circumstances;

                b. To consider whether any action can and should be taken by the institution to

                    resolve the subject matter of the claim; and

                c. To determine whether other like complaints, whether pending in this Court or

                    elsewhere, are related to this claim and should be considered together.

          (2)   Upon completion of the review, a written report shall be compiled which shall be

                filed with the Court and served on Plaintiff. The report shall be filed within sixty

                (60) days of the date of this Memorandum and Order. The KDOC must seek leave

                of the Court if it wishes to file certain exhibits or portions of the report under seal

                or without service on Plaintiff. Statements of all witnesses shall be in affidavit

                form. Copies of pertinent rules, regulations, official documents, and, wherever

                appropriate, the reports of medical or psychiatric examinations shall be included in




                                                   45
        Case 5:19-cv-03117-HLT Document 45 Filed 04/13/21 Page 46 of 46




              the written report. Any recordings related to Plaintiff’s claims shall also be

              included.

       (3)    Authorization is granted to the officials of LCF and HCF to interview all witnesses

              having knowledge of the facts, including Plaintiff.

       (4)    No answer or motion addressed to the FAC shall be filed until the Martinez Report

              required herein has been prepared and filed.

       (5)    Discovery by Plaintiff shall not commence until Plaintiff has received and reviewed

              Defendant’s answer or response to the FAC and the report ordered herein. This

              action is exempted from the requirements imposed under Fed. R. Civ. P. 26(a) and

              26(f).

       IT IS FURTHER ORDERED that the Clerk of Court shall enter KDOC as an interested

party on the docket for the limited purpose of preparing the Martinez Report ordered herein. Upon

the filing of that report, KDOC may move for termination from this action.

       Copies of this order shall be transmitted to Plaintiff and to the Attorney General for the

State of Kansas.

       IT IS SO ORDERED.

       Dated: April 13, 2021                        /s/ Holly L. Teeter
                                                    HOLLY L. TEETER
                                                    UNITED STATES DISTRICT JUDGE




                                               46
